—In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Gowan, J.), dated December 17, 1993, as denied her motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiffs’ bill of particulars alleges that the plaintiff Ugoh Ukonu sustained a serious injury in the form of certain visual impairments as a result of an automobile accident with the defendant. In moving for summary judgment, the defendant established, prima facie, her entitlement to judgment as a matter of law by submitting the affirmations of two examining physicians, both of whom concluded that Ugoh Ukonu has no visual impairments that are causally related to the accident (see, Gaddy v Eyler, 79 NY2d 955, 956-957; Craft v Brantuk, 195 AD2d 438; Marsh v Wolfson, 186 AD2d 115, 116). In opposition, the plaintiffs submitted the unsworn report of a third examining physician. This report was completely insufficient to defeat the defendant’s motion for summary judgment because it was not in admissible form (see, Tatti v Cummings, 193 AD2d 596). In any event, the unsworn report contains no finding that Ugoh Ukonu’s complaints are objectively verifiable or causally related to the accident. Accordingly, the defendant’s motion for summary judgment should have been granted and the complaint dismissed. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.